 
TRADEMARK
ASSIGNMENT AGREEMENT

 
This Trademark Assignment Agreement ("Agreement") is by and between Composite
Technology Corporation, a Nevada corporation (“CTC”), and DeWind Turbine Co., a
California corporation (“DeWind Turbine”).
 
WITNESSETH THAT
 
WHEREAS, CTC owns certain rights in the design mark set forth in Schedule A,
attached hereto and incorporated herein by reference (hereinafter the "Mark");
 
WHEREAS, CTC desires to assign, transfer and set over to DeWind Turbine all of
CTC's right, title and interest in and to the Mark in conjunction with its wind
turbine business and any and all goodwill associated therewith, and DeWind
Turbine desires to acquire all of CTC’s right, title and interest in and to the
Mark and any and all goodwill associated therewith; and
 
WHEREAS, CTC desires to continue to use the Mark for a limited period of time in
conjunction with its cable business and products, and further intends to
transition to a new logo in a period of time not to exceed nine (9) months.
 
NOW, THEREFORE, in consideration of the foregoing premises and for valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, CTC
and DeWind Turbine, intending to be legally bound hereby agree as follows:
 
1.           CTC hereby conveys, assigns and transfers unto DeWind Turbine all
right, title and interest in and to the Mark and any and all derivatives
thereof, together with any and all goodwill associated therewith, and the right
to sue and recover damages and profits for past, present, and future
infringement, if any, related to the Mark, in each case, in conjunction with its
wind turbine business. Upon request, CTC agrees to execute any additional
documents as may be reasonably required to effect and/or record the assignment
set forth herein.
 
2.           CTC hereby agrees to discontinue use of the Mark in connection with
its cable business and products and any and all other uses within a period of
nine (9) months from the Effective Date of this Agreement (the "Phase-Out
Period"). Upon written notice to DeWind Turbine before the end of the Phase-Out
Period, CTC and its affiliates shall have an additional grace period of three
(3) months (the “Grace Period”) to complete the transition to a new logo for
materials and items in which CTC and its affiliates reasonably require
additional time. On or before the end of the Grace Period, CTC and its
affiliates shall cease any and all use of the Mark and any and all other
trademark and/or service mark designs confusingly similar thereto and shall
provide DeWind Turbine with written confirmation of such cessation of use. In no
event shall CTC and/or its affiliates have the right to use the Mark, or any
version confusingly similar thereto, for any purpose after the end of the Grace
Period.  DeWind Turbine agrees not to use the Mark, or any version confusingly
similar thereto, in conjunction with cable products anywhere in the world for a
period of five (5) years from the Effective Date of this Agreement.
 
Trademark Assignment Agreement
 
 
 

--------------------------------------------------------------------------------

 

3.           This Agreement may be executed in multiple counterparts by the
different parties hereto, each of which counterpart when so executed and
delivered, shall be deemed to be an original, and all of which counterparts,
taken together, shall constitute one and the same Agreement.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date last set forth below (the
“Effective Date”).

 
COMPOSITE TECHNOLOGY
 
DEWIND TURBINE CO.
CORPORATION
               
By:
  /s/  
By:
  /s/  
Name:
   
Name:
 
Title:
   
Title:
         
Date:
   
Date:
 

 
Trademark Assignment Agreement
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
[image]
 
Trademark Assignment Agreement
 
 
 

--------------------------------------------------------------------------------

 